Citation Nr: 0730034	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-31 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for kidney cancer, to 
include as due to herbicide exposure. 

2. Entitlement to service connection for a right knee 
disorder. 

3. Entitlement to service connection for bilateral hearing 
loss. 

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1969 to August 1971.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The veteran sought a 
videoconference hearing before a Veterans Law Judge.  He 
failed to appear for such hearing scheduled in July 2006.  
The case was previously before the Board in October 2006 when 
it was remanded for further development.


FINDINGS OF FACT

1. The veteran served in Vietnam during the Vietnam era.

2. Kidney cancer was not manifested in service; a malignant 
tumor of the kidney was not manifested to a compensable 
degree in the first postservice year; and kidney cancer is 
not shown to be related to service, to include as due to 
exposure to herbicides.

3. A right knee disorder was not manifested during the 
veteran's active service, and any current right knee 
disability is not shown to be related to service or to any 
event therein.

4. Bilateral hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year; and the 
veteran's current bilateral hearing loss disability is not 
shown to be related to his service or to any event therein.

5. Tinnitus was not manifested in service and is not shown to 
be related to service or to any event therein.



CONCLUSIONS OF LAW

1. Service connection for kidney cancer is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007). 

2. Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3. Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007). 

4. Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  While he did not receive 
complete notice prior to the initial rating decision, a 
November 2006 letter provided certain essential notice prior 
to the readjudication of his claims.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  August 2002, December 2004, 
and November 2006 letters explained the evidence necessary to 
substantiate his claims, the evidence VA was responsible for 
providing, the evidence he was responsible for providing, and 
advised him to submit any evidence or provide any information 
he had regarding his claims.  He has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  Additionally, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter informed the veteran of 
disability rating and effective date criteria.  

The veteran's August 1971 separation examination report, 
service medical records (SMRs) from August 1971 to August 
1974 Texas Army National Guard reserve service, and VA 
treatment records are associated with the claims file.  In 
October 2002, the National Personnel Records Center (NPRC) 
indicated that it was unable to locate the veteran's active 
duty SMRs.  Additionally, medical treatment records regarding 
kidney cancer appear to be outstanding.  The October 2006 
Board remand and a November 2006 letter informed the veteran 
that he could submit alternative forms of evidence to support 
his allegations of receiving treatment for his knee during 
service and asked him to identify treatment providers who had 
discovered he had kidney cancer and provided treatment for 
the disease.  To date, he has not responded to these requests 
for information.  VA is unable to obtain any of the requested 
evidence without further help from the veteran.  The duty to 
assist is not a one-way street.  A veteran cannot passively 
wait for assistance in those circumstances where his 
cooperation is needed for evidentiary development (see Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information.
Regarding the veteran's claims of service connection for 
hearing loss and tinnitus, the RO arranged for a VA 
audiological evaluation in April 2007.  As there is no 
evidence that kidney cancer or a right knee disability is 
related to an injury, disease, or event in service, an 
examination for an opinion as to a possible relationship 
between the claimed knee disability or kidney cancer and the 
veteran's service is not necessary.  38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  The veteran has 
not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

As noted above, the NPRC has certified that the veteran's 
SMRs either do not exist, NPRC does not have them, or that 
further efforts to locate them would be futile.  Hence, VA 
has a heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  After being informed of the record unavailability, 
the RO obtained SMRs from the Texas Army National Guard.  
While these records do not include all of the veteran's 
active duty SMRs, they do contain his August 1971 separation 
examination report.

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of malignant tumors or an 
organic disease of the nervous system (to include 
sensorineural hearing loss) may be presumed if such are 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Kidney Cancer

The veteran contends that his kidney cancer is related to 
herbicide exposure during his Vietnam service.  

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease manifested to a 
degree of 10 percent or more the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(e).  Kidney cancer is not 
included as an enumerated disease.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The record, including National Guard SMRs, does not show any 
evidence the veteran had a malignant tumor of the kidney 
within one year of his discharge from active service.  Hence, 
there is no basis for considering (and applying) the 
38 U.S.C.A. § 1112 chronic disease presumptions.

The veteran's DD Form 214 shows that he served in Vietnam 
from August 1970 to August 1971.  Hence, it is conceded and 
not in dispute that he served in Vietnam during the Vietnam 
Era and it is presumed (and not in question) that he was 
exposed to herbicides, i.e., Agent Orange, during his 
service.

VA treatment records note that the veteran had his left 
kidney removed in February 2001 because of cancer.  As noted, 
kidney cancer is not included in the list of diseases 
entitled to presumptive service connection based on herbicide 
exposure and the record does not contain any competent 
medical evidence suggesting that kidney cancer is related to 
herbicide exposure.  The only evidence of record relating 
kidney cancer to herbicide exposure is in the veteran's 
statements.  However, his statements are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Additionally, there is no evidence that otherwise relates the 
veteran's kidney cancer to his service.  There is no evidence 
or allegation that kidney cancer manifested during service.  
On August 1971 service separation clinical examination, the 
veteran's genitourinary system was noted to be normal.  No 
competent (medical) evidence of record relates the veteran's 
kidney cancer to service.
Hence, the preponderance of the evidence is against a finding 
that the veteran's kidney cancer is related to herbicide 
exposure or is otherwise related to his service; the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.

Right Knee Disorder

The veteran alleges that he received treatment for his right 
knee when he was assigned to the 23rd Medical Unit.  He would 
often get looked at by one of the doctors or registered 
nurses assigned to the unit; he was advised to stay off his 
leg and was restricted to light duty.  A September 2002 VA 
treatment note reflects that the veteran reported he used to 
have right knee swelling due to excessive running and PT 
exercises in service.  

On August 1971 service separation examination no complaints 
or clinical findings related to a right knee disability were 
noted.  A June 1972 report of medical history in conjunction 
with a physical for the Texas Army National Guard reflects 
that the veteran reported no disabilities or abnormalities.  
Examination at the time revealed that the veteran's lower 
extremities and musculoskeletal system were normal and the 
veteran specifically indicated that he did not have any 
"injury or illness."  Hence, the medical evidence of record 
and the veteran's statements during service do not show that 
he injured his knee.  Even if it is conceded that the veteran 
sought treatment for his right knee during service, the 
record does not show that he currently has a chronic right 
knee disability that is related to service.

Regarding whether the veteran has a current chronic right 
knee disability, an August 2002 VA medical record indicates 
that he complained of arthralgia of the knees.  However, 
clinical examination found the lower extremities to be 
normal; ambulation and coordination were normal; and the 
joints had good range of motion and did not have any 
deformities.  There was no diagnosis of a right knee 
disability.  There is no other competent (medical) evidence 
of record showing the veteran has a current chronic right 
knee disability; no health professional has suggested that 
the veteran has a right knee disability that is related to 
his military service.

Because he is a layperson and has no medical 
training/expertise, the veteran's statement that he has a 
right knee disability which was acquired in service is not 
competent evidence.  Espiritu, 2 Vet. App. at 495.  The 
threshold requirements for establishing service connection 
for a right knee disability are not met.  38 C.F.R. § 3.303.  
Accordingly, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.

Hearing Loss and Tinnitus

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran's DD Form 214 shows that his specialty was 
wheeled vehicle mechanic.  Hence, it is conceded, and is not 
in dispute, that he was likely exposed to noise trauma during 
service.  On April 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
25
25
50
LEFT
45
45
35
45
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
These results show that the veteran currently has bilateral 
hearing loss disability by VA standards.  Additionally, on 
April 2007 VA examination, the veteran reported bilateral 
tinnitus that had occurred periodically since March or April 
1971.

What the veteran must still show to establish service 
connection for hearing loss and tinnitus is that the 
disabilities are related to the presumed noise exposure in 
service or otherwise to service.  The evidence of record does 
not establish such a nexus.  

On June 1972 National Guard service examination an 
audiological evaluation noted the veteran had defective 
hearing in the left ear at "500 cps."  Specific audiometric 
findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
N/A
10
LEFT
35
20
20
N/A
20

While defective hearing was noted, these audiometric findings 
do not show the veteran had a hearing loss disability by VA 
standards in either ear in June 1972, almost a year after his 
discharge from service.  Hence, as the medical evidence of 
record does not show that sensorineural hearing loss was 
manifested to a compensable degree in the first postservice 
year, there is no basis for considering (and applying) the 
38 U.S.C.A. § 1112 chronic disease presumptions (for 
sensorineural hearing loss as an organic disease of the 
nervous system).  

On April 2007 VA audiological evaluation, the examiner 
reviewed the veteran's claims file and noted that June 1972 
audiometry revealed normal hearing by VA standards.  The 
veteran reported that after service he worked as a mechanic.  
The examiner provided the following conclusion regarding the 
etiology of the veteran's bilateral hearing loss and 
tinnitus:

Evidence in the service medical records indicates 
that [the veteran] had normal hearing by VA 
standards at his discharge from service in 1971.  
A hearing test in 1972, less than one year after 
separation from service, confirmed that he did 
not have any hearing loss according to VA 
standards.  There is no evidence to support the 
claim that his present hearing loss and tinnitus 
resulted from military noise exposure.  It is 
more likely than not that they were incurred 
post-service and from unrelated causes.

There is no competent medical evidence of record that refutes 
this opinion.  As the veteran is a layperson and lacks the 
training to opine regarding medical etiology; his statements 
relating his bilateral hearing loss disability and tinnitus 
to service are not competent evidence.  See Espiritu, 2 Vet. 
App. at 495.  The United States Court of Appeals for Veterans 
Claims has held that the Board may consider only independent 
medical evidence to support its findings.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Thus, the Board 
cannot conclude, based solely upon the veteran's statements, 
that his hearing loss and tinnitus are related to noise 
exposure during service; the medical evidence of record does 
not support such findings.

Since the VA examiner's opinion weighs against a finding of a 
nexus between service and the veteran's current bilateral 
hearing loss and tinnitus and there is no competent (medical) 
evidence to the contrary, the preponderance of the evidence 
is against these claims; the benefit-of-the-doubt doctrine 
does not apply, and the claims must be denied.


ORDER

Service connection for kidney cancer is denied.

Service connection for a right knee disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


